Citation Nr: 1758485	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  07-23 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, status post-surgery.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse



ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Air Force from July 1962 to July 1966.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, continuing the Veteran's 20 percent disability evaluation for his lumbar spine disability.  The Veteran timely perfected an appeal to the Board.

In September 2012, the Veteran and his Spouse testified before a Veterans Law Judge (VLJ) in a Travel Board hearing.  A transcript of those proceedings has been associated with the record.  

In February 2013, the Board raised the issue of entitlement to TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the claims for additional evidentiary development.

The previous VLJ subsequently left the Board before resolution of the issues on appeal.  The Veteran was provided with a notice of his departure, and offered a second hearing with a new VLJ who would decide his appeal.  The Veteran requested a second hearing, which was held before the undersigned in August 2017.  A transcript of those proceedings has also been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, remand is again necessary to properly adjudicate the issues on appeal.

In the Veteran's August 2017 hearing, he testified that the symptoms associated with his back disability had worsened since the April 2015 examination.  The Veteran provided a Disability Benefits Questionnaire (DBQ) in October 2017, but the examination therein is insufficient to resolve the claim on appeal.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  As such, a new VA examination is warranted to more accurately assess the severity of the Veteran's degenerative disc disease of the lumbar spine.

Furthermore, the issue of TDIU remains on appeal and is inextricably intertwined with the adjudication of the Veteran's back disability claim.  Presently, the Veteran is not eligible for a grant of schedular TDIU.  The Veteran last worked as a truck driver in October 2009.  In April 2013, the Veteran's treatment records indicate that it was very unlikely that he would ever be able to return to gainful employment following three back surgeries.  In February 2014, the Veteran's private physician stated that the Veteran was "essentially unemployable" for six months after surgery and it was "very questionable" that, due to his back disability and age, he would ever return to gainful employment.  In April 2015, the Veteran's private physician stated that the Veteran was limited as to his overall activity, and had been and would continue to be unemployable.  The physician reported that it was very unlikely that the Veteran would be able to improve to the point that he could be employed in the future.  In an April 2015 VA examination, the examiner reported that, based on the medical fact that the Veteran had undergone three back surgeries, it was highly unlikely that he would be capable of working as a truck driver again.  Furthermore, most employers would not hire him due to his history of multiple back surgeries.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make all reasonable efforts to obtain all outstanding medical and/or treatment records, both from VAMC and private sources, related to the Veteran's lumbar spine degenerative disc disease since April 2015.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

2.  Once the aforementioned development is complete, schedule the Veteran for a VA examination to determine the current nature and severity of his lumbar spine degenerative disc disease.  A copy of this remand must be provided to the examiner.  The examiner should review the entire claims file prior to examination, with particular attention to physical therapy estimates of range of motion and lay statements regarding severity during flare ups.  The examiner should advance an opinion as to the following:

(a) Assess the current nature and severity of the Veteran's lumbar spine disability, to include neurological manifestations.  

(b) Range of motion testing should be undertaken.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.

(c) Assess the functional impairment of the Veteran's disability, to include the Veteran's previous employment history, as well as training and education.

The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

3.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.








The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




